Per Curiam :
The defendant appeals from an. order granting plaintiff’s motion for a bill of particulars of certain matters alleged as a defense to the cause of action. We are of the opinion that a bill of particulars was properly ordered as to certain facts alleged and which are designated in the order “ 1 ” and “ 4.” Plaintiff was not entitled to a bill of particulars as to the items designated ,2” and “3,” nor was it entitled to all of that designated “6.” As to “6,” plaintiff is entitled to a bill of particulars as’to whether the agreement referred to in that item is in writing, and if not in writing, then a statement to that effect, and this is all it is entitled to under that item. The order appealed from, therefore, should be modified as here indicated, and as thus modified affirmed,'without costs to either party. Present Ingraham, McLaughlin, - Clarke and Houghton, JJ. Order modified as indicated in opinion, and as modified affirmed, without costs.